Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
JOHN D. CARSON, SR., )
)
Plaintiff, )
) CIVIL ACTION NO.
) 4:17-CV-00237-RSB-CLR
v. )
)
MONSANTO COMPANY, )
)
Defendant. )

 

PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR
JUDGMENT ON THE PLEADINGS

COMES NOW, Plaintiff in the above-styled matter, and files this Response
to Defendant’s Motion for Judgment on the Pleadings, showing the Court as
follows:

FACTS

On or about December 5, 2017, Plaintiff filed his Complaint against
Defendant Monsanto, the manufacturer of Roundup® Weed Killer. See
Complaint, generally. About thirty (30) years ago, Plaintiff began routinely
applying Roundup® on his lawn. Id., para. 60. Following his use of Roundup®,
he was diagnosed with malignant fibrous histiocytoma (MFH). Id., para 61.

Plaintiff's Complaint alleges: 1) strict liability for defective design, 2) strict
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 2 of 17

liability for failure to warn, 3) negligence and 4) breach of implied warranties. Id.,
generally.
HISTORY OF GLYPHOSATE AND ROUNDUP®

Roundup® contains the chemical glyphosate which is a broad spectrum,
non-selective herbicide used to kill plants considered to be weeds by translocating
the system herbicide to their roots, etc. where it interferes with the plant’s ability to
form aromatic amino acids necessary for protein synthesis. Id., para. 11. These
treated plants generally die within two to three days of treatment; however,
because it is absorbed into the plant, glyphosate cannot be completely removed by
washing or peeling produce or by milling, baking or brewing grains. Id. Within
the last decade, health organizations have determined that glyphosate is a probable
cause of cancer. Id., para. 12.

Even though reports have surfaced exposing the dangers of Roundup®,
Defendant has continued to market this product as safe for use without causing
harm to people or the environment. Id. Even further to that effect, Defendant has
championed falsified data and attacked legitimate studies that revealed its dangers.
Id. As such, reports and tests conducted by the Environmental Protection Agency
(EPA) that indicate glyphosate is safe are misleading; the process was corrupted by

the fact that several of the studies were conducted or sponsored by Defendant
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 3 of 17

itself.' Likewise, a 2015 EPA report by the Cancer Assessment Review
Committee (CARC) which maintained that glyphosate is not likely to be
carcinogenic to humans, admitted that most of the studies were “underpowered,
suffered from a small sampling of cancer cases with glyphosate exposes, and had
risk/odds ratios with large confidence intervals. Additionally, some of the studies
had biases associated with recall and missing data.” It goes without saying that
EPA’s actions have raised some suspicions.

The World Health Organization (WHO), which is a governmental entity and
a specialized agency of the United Nations, believes that glyphosate is making
people sick. The research arm of the WHO, the International Agency for Research
on Cancer (IARC) determined that glyphosate is probably carcinogenic to humans
based upon limited evidence of cancer in humans and sufficient evidence of cancer
in experimental animals.’

The manufacture, formulation and distribution of Roundup® is regulated
under the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA), 7 U.S.C.
§136 et seg. Complaint, para. 14. Because the FIFRA requires that all pesticides
be registered with the EPA, as part of the registration process the EPA requires

testing to evaluate the potential for exposure, toxicity to humans and other adverse

 

1 Robinson, Claire, Michael Antoniou and John Fagan. GMO Myths and Truths: A Citizen’s Guide to the Evidence on
the Safety and Efficacy of Genetically Modified Crops, 3 Edition. N.p.: Chelsea Green, 2015.
7 U.S.E.P.4. Memorandum dated October 1, 2015. See Exhibit A attached hereto.

3? www. iarc.fr//featured-news.media-centre-iarc-news-glyphosate. See Exhibit B attached hereto.
3
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 4 of 17

effects. Id., para. 15. This registration by the EPA is not an assurance of safety.
Id. Both the EPA and the State of the Georgia registered Roundup® for
distribution, sale and manufacture in the United States and Georgia, respectively.
Id., para. 17. Currently, the EPA is re-evaluating all pesticide products through a
Congressionally-mandated process called re-registration wherein the EPA has
demanded the completion of additional tests and the submission of data for review
and evaluation. 7 U.S.C. §136a-1; Id., para. 19.

Plaintiff's Complaint more specifically identifies the instances of fraud by
Defendant with respect to its product testing and the varied history of reports,
which are not at all in line with what Defendant would have this Court believe.
Internationally, a majority of countries are taking proper action and banning the
use of glyphosate. Complaint, paras. 54-59.

LEGAL STANDARD

Defendant now files a Motion for Judgment on the Pleadings pursuant to
F.R.C.P. 12(c) nearly two years after Plaintiff filed his Complaint. However,
judgment on the pleadings is only appropriate where there are no material facts in
dispute thereby making the moving party entitled to judgment as a matter of law.
Perez v. Wells Fargo, N.A., 774 F.3d 1329, 1335 (11" Cir. 2014). In determining
whether a party is entitled to judgment on the pleadings, the court accepts as true

all material facts alleged in the non-moving party’s pleading, and we view those
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 5 of 17

facts in the light most favorable to the non-moving party. Id. If competing
pleadings reveal a material dispute of fact, judgment on the pleadings must be
denied. Id. Only pleadings may be considered, i.e. complaint, answer, answer to
counterclaim, answer to crossclaim, third party complaint, answer to third party
complaint and reply to an answer. Id. at 1336, citing Fed.R.Civ.P. 7(a). A court
may not consider matters outside of these pleadings without converting the motion
into one for summary judgment. Equal Employment Opportunity Commission v.

Austal USA, LLC, 389 F.Supp.3d 1015.

 

Defendant’s Motion for Judgment on the Pleadings should be denied as there
are material facts in dispute. Also, it should be denied because if the Court
believes all of the facts in Plaintiff's Complaint as true, viewed in the light most
favorable to Plaintiff, Defendant has not met its burden to prove its motion.

Moreover, Defendant is requesting that the Court consider information from
its motion that is not contained within the pleadings and therefore incapable of
being considered. Lastly, Defendant’s motion was filed untimely as it waited
nearly (2) years after the Complaint was filed.

ARGUMENT AND CITATION OF LAW

Defendant’s motion alleges that 1} Plaintiffs claims are preempted by

FIFRA and 2) Plaintiff's claims are barred by the impossibility preemption. Both

of these arguments are invalid.
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 6 of 17

I. Plaintiff's claims are not preempted by FIFRA.

FIFRA regulates the use, sale and distribution of pesticides, requiring that
they must be registered in order to prevent unreasonable adverse effects. 7
U.S.C.A. §136a. Pursuant to §136v, a State may regulate the sale or use of any
federally registered pesticide or device in the State, but only if and to the extent the
regulation does not permit any sale or use prohibited by this subchapter. §136v(b)
states that “such State shall not impose or continue in effect any requirements for
labeling or packaging in addition to or different from those required under this
subchapter.”

A. Bates v. Dow Agrosciences, LLC

A two part test for determining whether a state law claim is preempted was
developed by the Court in Bates v. Dow Agrosciences, LLC, 544 U.S. 431, 444
(2005): 1) it must be a “requirement for labeling or packaging” and 2) it must
impose a labeling or packaging requirement that is “in addition to or different”
from those required under this subchapter. Notably, the Court specifically
mentioned that §136v(b) only applies to requirements, mere suggestions to
motivate an optional decision does not qualify as a requirement. Id. Most
importantly, however, with respect to the first part of the test created in the ruling,
the Court specifically states “rules governing the design of a product, for example,

are not pre-empted.” Id
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 7 of 17

The specific facts of Dow were that a herbicide manufacturer sought a
declaratory judgment action against peanut farmers whom were threatening to sue
it for crop damages allegedly caused by its herbicide. Id. at 431. Those farmers
counterclaimed for breach of express warranty, fraud, violation of Texas Deceptive
Trade Practices Act, strict liability, negligent testing and negligent failure to warn.
Id. It was abundantly clear to the Supreme Court that many of the common-law
rules upon which the farmers relied did not satisfy the first condition of their
preemption test. Id. at 444. Rules that require manufactures to design reasonably
safe products, to use due care in conducting appropriate testing of their products, to
market products free of manufacturing defects, and to honor their express
warranties or other contractual commitments plainly do NOT qualify as
requirements for “labeling or packaging.” Id. None of these common-law rules
requires that manufacturers label or package their products in any particular way
and therefore the farmers’ claims for defective design, defective manufacture,
negligent testing and breach of express warranty are NOT pre-empted. Id. The
Court did not find preemption of the farmers’ claims for fraud and failure to warn,
but instead, remanded them to the court of appeals because a question of Texas law
was involved. Id. at 453.

Bates went on to clarify that a state-law labeling requirement is not

preempted by §136v(b) if it is equivalent to, and fully consistent with, FIFRA’s
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 8 of 17

misbranding provisions. Id, at 447. The Supreme Court held that, in this context,
they nevertheless have a duty to accept the reading that disfavors preemption. Id.
at 449, citing Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996), because the states
are independent sovereigns in our federal system, we have long presumed that
Congress does not cavalierly preempt state law causes of action. “The long history
of tort litigation against manufactures of poisonous substances adds force to the
basic presumption against preemption. If Congress had intended to deprive injured
parties of a long available form of compensation, it surely would have expressed

that intent more clearly.” Id. at 450, citing Silkwood v. Kerr-McGee Corp., 464

 

U.S. 238 (1984). Because of the long history of emphasizing the importance of
providing an incentive to manufacturers to use the utmost care in the business of
distributing inherently dangerous items, it seems unlikely that Congress considered
a relatively obscure provision like §136v(b) to give pesticide manufacturers virtual
immunity from certain forms of tort liability. Id. Under the Court’s interpretation,
§136v(b) retains a narrow role. Id. at 452.

B. Additional District Court Rulings Within Eleventh Circuit

The majority of district courts within the Eleventh Circuit follow the ruling

set forth in Bates:
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 9 of 17

1. Gougler v. Sirtus Products, Inc., 370 F.Supp.2d 1185 (M.D. Ala.

2005).

The Gougler Court examines a multitude of different jurisdictional FIFRA

rulings in reaching its holding.

“Notwithstanding its express preemption provision, FIFRA does
not preempt all state law claims. To be sure, it has been held to
preempt state law claims that are “premised on inadequate labeling or
a failure to warn.” National Bank of Commerce of Fl Dorado,
Arkansas v. Dow Chemical Co., 165 F.3d 602, 608 (8th
Cir.1999) (citing authorities for proposition that FIFRA preempts only
state law tort claims based on failure to warn); see also Papas vy.
Upjohn Co., 985 F.2d 516, 518 (11th Cir.1993) (explaining that
FIFRA preempts state law claims only “[t]o the extent that state law
actions for damages depend upon a showing that a pesticide
manufacturer's ‘labeling or packaging’ failed to meet a standard ‘in
addition to or different from’ FIFRA requirements”); Worm y.
American Cyanamid Co.,5 F.3d 744, 747 (4th Cir.1993) (FIFRA
preemption applies to any state law claim “that rests on an alleged
failure to warn or communicate information about a product through
its labeling”); Jack v. Orkin Exterminating Co., 2001 WL 25641, *2
(E.D.N.Y. Jan.5, 2001) ([W]here a cause of action requires proof that
a product's packaging and labeling should have included additional,
different or more clearly stated warnings than those required by
FIFRA, it is preempted by FIFRA provisions.”); Helms v. Sporicidin
Int'l, 871 F.Supp. 837, 842 (E.D.N.C.1994) (explaining that FIFRA
preempts only state law claims that rest on failure to warn or improper
labeling theories); Herr v. Carolina Log Bldgs., Inc., 771 F.Supp. 958,
961 (S.D.Ind.1989) (“under FIFRA, the jury may not determine that a
deficiency in the label, in and of itself, requires a finding of liability
for the plaintiffs' damages”). By contrast, claims that do not challenge
preduct labels or warnings are not preempted. See Johnson vy.
Monsanto Chemical Co., 129 F.Supp.2d 189, 196
(N.D.N.Y.2001) (strict liability claims based on design defect, not
improper labeling, are not preempted because they do not “require a
finding that Defendants' labeling or warnings were deficient”); Burt v.
Fumigation Service and Supply, Inc.,926 F.Supp. 624, 630

9
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 10 of 17

(W.D.Mich.1996) (“But claims unrelated to labelling, such as those
founded on the testing, manufacturing or formulating of the pesticide,
are not pre-empted.”); Higgins, 862 F.Supp. at 757 (“claims that do not
challenge the labeling of the defendant's product are not preempted”).
Simply put, “[i]fa plaintiff can establish a violation of FIFRA which is
not predicated on failure to warn or inadequate labeling that claim is
actionable.” /d. at 758.”

Thus, held Gougler, in the FIFRA context, federal courts routinely distinguish
between state-law claims based on failure to warn (which are preempted) and those
based on design defects or manufacturing flaws (which are not). See Papas, 985
F.2d at 520. In creating this dichotomy, courts have declared that “defectively
manufactured or designed products properly labeled under FIFRA may still be
subject to state regulation,” and that claims based on inadequate manufacturing or
inappropriate design are therefore not preempted. Id. citing Fisher v. Chevron
Chemical Co., 716 F.Supp. 1283, 1289 (W.D.Mo.1989) (strict liability claims that
herbicide spray was unreasonably dangerous when put to its reasonably anticipated
use were not preempted by FIFRA.

2. Hughes v. Southern States Co-Op, Inc., 180 F. Supp. 2d 1295 (M.D.

Ala.2001).
The Court in Hughes reviewed the history and intent behind FIFRA in order
to reach its ruling.

“Determining the scope of a statutory provision's preemptive
effect is guided by two considerations. Medtronic, Inc. v. Lohr,518
U.S. 470, 485, 116 S.Ct. 2240, 135 L.Ed.2d 700 (1996). The first is

10
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 11 of 17

rooted in concerns of federalism. Even in statutes like FIFRA where a
domain is expressly preempted, the Supreme Court has held that this
domain should be construed narrowly in light of a “presumption
against the pre-emption of state police power
regulations.” Jd, (quoting Cipollone v. Liggett Group, Inc., 505 U.S.
504, 518, 112 S.Ct. 2608, 120 L.Ed.2d 407 (1992)). The second
concern is legislative intent. While the preemption statute should be
construed narrowly, foremost in the analysis should be “the way in
which Congress intended the statute and its surrounding regulatory
scheme to affect business, consumers, and the law.” /d. at 486, 116
S.Ct. 2240. This understanding, in turn, is driven by the language and
overall framework of the statute, as well as the legislative
history. Cipollone, 505 U.S. at 517-23, 112 S.Ct. 2608.

FIFRA, originally enacted in 1947, was completely revised in
1972. The purposes identified on the bill at this time were to “(A)
regulate the use of pesticides to protect man and his environment; and
(B) extend Federal pesticide regulation to actions entirely within a
single State.’ S.Rep. No. 92-838, at 1 (1972), reprinted in 1972
U.S.C.C.A.N. 3993, 3993. These purposes suggest both horizontal and
vertical aspects of FIFRA's preemptive domain. As to the vertical
aspect, the 1972 revision expanded a statutory domain which had
previously been confined to interstate activities to now encompass
even intrastate pesticide usage. [d. at 3998. Whatever the breadth of
the preemptive domain, its depth was clear: states were now precluded
from “impos[ing] or continu{ing] in effect any requirement for
labeling or packaging.” 7 U.S.C. § 136v(b) (emphasis added).

The horizontal aspect, or the breadth of the “labeling or packaging”
language, is given shape by the stated purpose of the statute, namely
the “protection against any unreasonable adverse effects on the
environment.” Jd. at § 136(x). In other words, Congress intended to
provide uniform standards so as to avoid “any unreasonable risk to
man or the environment, taking into account the economic, social, and
environmental costs and benefits of the use of any pesticide.” /d. at §
136(bb). In light of these considerations, the EPA is to make a
determination as to whether a particular pesticide should be registered,
and, if so, under what circumstances. See 1972 U.S.C.C.A.N. at 3996—
97. The factors considered in this regard include whether it performs
in accordance with the claims stated on the label, whether the label
complies with the overall regulatory requirements, and whether the
intended performance, in widespread usage, will adversely affect the

11
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 12 of 17

environment. 7 U.S.C. § 136a(c)(5).”
C. Application to Plaintiff's Claims

In review, Plaintiff's Complaint alleges claims for: 1) strict liability for
defective design, 2) strict liability for failure to warn, 3) negligence and 4) breach
of implied warranties.

l. Strict Liability for Defective Design

Defendant argues, albeit inaccurately, that Plaintiff's claim for strict liability
for defective design is somehow veiled as a claim for labeling. A cursory review
of Plaintiff's Complaint clearly shows that this simply isn’t the case. Plaintiff's
allegation of liability rests upon the product’s defective design and formulation
when it left the hands of Defendant’s manufacturers and therefore being
unreasonably dangerous. Complaint, paras. 64-80.

It is abundantly evident that a claim for defective design fails the two-part
test developed in Dow: 1) this claim is not based upon a “requirement for labeling
or packaging” and 2) it doesn’t attempt to impose a labeling or packaging
requirement that is “in addition to or different” from those required under this
subchapter. Plaintiff's claim does not require the Court to evaluate, question or
review Defendant’s labeling in any manner whatsoever.

Recall that Dow, along with the myriad of other cases cited above, held
“TrJules that require manufactures to design reasonably safe products, to use due

care in conducting appropriate testing of their products, to market products free of

12
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 13 of 17

manufacturing defects, and to honor their express warranties or other contractual
commitments plainly do NOT qualify as requirements for “labeling or packaging”
and are therefore NOT preempted by FIFRA. Bates at 444. As such, Defendant’s
Motion should be denied.

2. Strict Liability for Failure to Warn.

Likewise, the Dow Court did not find preemption of the claims for failure to
warn, but instead, remanded them to the court of appeals because a question of
Texas law was involved. Id. at 453.

In this instance, The Court must make a determination whether Georgia state
law on failure to warn is “in addition to or different” from those required from
FIFRA. Defendant neither cites to the relevant Georgia state law (O.C.G.A. §2-7-
53, ef seq), nor compares/contrasts Georgia law with FIFRA, but instead blindly
argues that it is preempted. Plaintiff asserts that pertinent state law is equivalent
to that of FIFRA, without requiring anything additional or different.

As this involves a disputed material fact, and requires the Court’s
determination as to the law, this question is not appropriate for a judgment on the

pleadings.

3. Negligence and Breach of Implied Warranty

13
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 14 of 17

Again, the Dow Court found negligence and breach of warranties not to be
preempted. Claims that do not challenge the labeling of the defendant's product
are not preempted. Simply put, “[i]f a plaintiff can establish a violation of FIFRA
which is not predicated on failure to warn or inadequate labeling that claim is
actionable.” Gougler at 758.”

Plaintiff's claim for negligence states “Defendant had a duty to exercise
reasonable care in the research, manufacture, marketing, advertisement, supply,
promotion, packaging, sale and distribution of its Roundup® products, including
the duty to take all reasonable steps necessary to manufacture, promote, and/or sell
a product that was not unreasonably dangerous to consumers and users of the
product. Complaint, para. 104; see paras. 103-116. Not only does binding
precedent state that negligence is not preempted, but Plaintiffs negligence claim is
NOT predicated upon Defendant’s labeling.

Likewise, Plaintiff's claim for breach of implied warranty asserts that
Defendant’s breach of implied warranty to its consumers by putting its products
into the market that were not of merchantable quality or safe for the use in which
they were intended. Id., para. 119. See paras. 118-131.

Furthermore, there is still a real debate between health, cancer and

governmental organizations and the EPA as to the safeness of glyphosate, which is

14
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 15 of 17

a question of material fact not a question of law. Accordingly, Defendant’s Motion
must be denied.

II. The Impossibility Preemption is Inapplicable

Defendant’s final argument that Plaintiff's claims are barred under the
impossibility preemption because it is impossible to simultaneously comply with
both federal and state law requirements is simply a “hail Mary”.

The first part of Defendant’s argument rests upon the factual notion that the
EPA’s reports are correct and incapable of contradiction. As aforementioned, The
EPA’s reports are riddled with holes, fraud and indecisiveness, not to mention
testing was funded by Defendant and therefore highly criticized. None of the cases
cited above have determined that a defendant was required to simultaneously
follow contradicting state and federal laws; not once did the theory of impossibility
arise. Nor has this Defendant shown the Court how/what state and federal laws
contradict that it would simultaneously need to abide.

The second part of Defendant’s impossibility argument is equally as
lackluster. Defendant claims that it cannot “alter” Roundup®’s labels. Nothing in
Plaintiff's Complaint rests solely upon Defendant’s labeling or altering its labeling.
Again, Defendant does not show how/where this Plaintiff has requested a label

change or predicated its claims upon a label change.

15
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 16 of 17

CONCLUSION
Because this Court must accept as true all material facts alleged in the
Plaintiff's Complaint, and view those facts in the light most favorable to the
Plaintiff, Defendant’s Motion for Judgment on the Pleadings must be denied.
For the foregoing reasons, Defendant’s Motion for Judgment on the
Pleadings must be denied.
This 14" day of February, 2020.
/s/ Ashleigh R. Madison

Ashleigh R. Madison
Georgia Bar No. 346027

Southeast Law, LLC

426 Barnard Street
Savannah, Georgia 31401
912.662.6612

16
Case 4:17-cv-00237-RSB-CLR Document 42 Filed 02/14/20 Page 17 of 17

CERTIFICATE OF SERVICE

I hereby certify that I have this day served a copy of the foregoing upon all

parties of record, via the CM/ECF filing system to:

Michael J. Thomas
Pennington, P.A.

215 S. Monroe Street, Suite 200
Tallahassee, Florida 32301
(850) 222-3533 (t)

(850) 222-2126
mike@penningtonlaw.com

Martin C. Calhoun
Hollingsworth, LLP
1350 I Street, NW
Washington, DC 20005
(202) 898-5800 (t)
mecalhoun@hollingsworthlip.com

Respectfully submitted, this 14" day of February, 2020.

/s/ Ashleigh R. Madison
Ashleigh Madison

Georgia Bar No. 346027

Southeast Law, LLC
2107 Bull Street
Savannah, Georgia 31401
Phone: 912.662.6612
